Appeal by the defendant from a judgment of the County Court, Westchester County (Carey, J.), dated May 6, 1994, convicting him of falsely reporting an incident in the third degree (two counts) and tampering with public records in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., Miller, O’Brien and Sullivan, JJ., concur.